—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Price, J.), dated July 7, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant satisfied its burden on the motion for summary judgment dismissing the complaint by establishing that it neither created the allegedly dangerous condition nor had actual or constructive notice of it (see, Bachrach v Waldbaum, 261 AD2d 426; Goldman v Waldbaum, 248 AD2d 436; Golding v Powell & Dempsey, 247 AD2d 510). In opposition, the plaintiff failed to raise a triable issue of fact as to whether the defendant created the condition or had actual notice of it, or whether the condition was visible and apparent and had existed for a sufficient length of time before the accident to permit the defendant’s employees to discover and remedy it (see, Gordon v American Museum of Natural History, 67 NY2d 836). Therefore, the motion should have been granted. Krausman, J. P., S. Miller, Smith and Crane, JJ., concur.